 1                                UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3       Mitchell Reed Sussman,                            Case No. 2:18-cv-02218-JAD-BNW

 4              Plaintiff                                   Order Adopting Report and
         v.                                            Recommendation and Denying Motion for
 5                                                               Leave to Amend
         Soleil Management, LLC, et al.,
 6                                                                 [ECF Nos. 63, 100]
                Defendants
 7

 8             Defendants Club De Soleil Vacation Club and Tahiti Village Vacation Club move for

 9 leave to amend their answers so that they can assert counterclaims in this case. 1 Magistrate

10 Judge Brenda Weksler has thoughtfully considered the parties’ briefing and recommends that I

11 deny the motion. 2 The deadline to challenge that recommendation passed without objection or

12 any request to extend the deadline to file one. “[N]o review is required of a magistrate judge’s

13 report and recommendation unless objections are filed.” 3

14             IT IS THEREFORE ORDERED that the magistrate judge’s report and recommendation

15 [ECF No. 100] is ADOPTED in full and the Motion for Leave to Amend Defendants’ Answers

16 [ECF No. 63] is DENIED for the reasons stated in the R&R. 4

17             Dated: November 16, 2019

18                                                           _________________________________
                                                                            ________
                                                                                  _ ________ __
                                                                                             _ _
                                                             U.S. District Judge
                                                                            udgge Jennifer
                                                                                  Jenniferr A.
                                                                                  Je        A. Dorsey
                                                                                               Do
19

20

21   1
         ECF No. 63.
     2
22       ECF No. 100.
     3
    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
23 U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
     4
         ECF No. 100.
